Citation Nr: 1440193	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  10-04 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for patellofemoral pain syndrome, right knee.
 
2.  Entitlement to a rating in excess of 10 percent for patellofemoral pain syndrome, left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to March 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which increased the Veteran' s disability ratings to 10 percent for his left and right knee disabilities.

The Veteran's claims were remanded by the Board in January 2012.

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claims.


FINDINGS OF FACT

1.  The Veteran was scheduled for a January 2012 VA examination of the knees that was scheduled in connection with his claim for increased ratings for his left and right knee disabilities.
 
2.  The Veteran failed to report for the January 2012 VA examination and has not shown good cause his failure to report. 



CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for patellofemoral pain syndrome, right knee, is denied on the basis of the Veteran's failure to report for a scheduled VA medical examination in connection with his claim.  38 C.F.R. § 3.655(a), (b) (2013); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

2.  A rating in excess of 10 percent for patellofemoral pain syndrome, left knee, is denied on the basis of the Veteran's failure to report for a scheduled VA medical examination in connection with his claim.  38 C.F.R. § 3.655(a), (b) (2013); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice was sent to the Veteran by way of a February 2009 VCAA-compliant letter.

Also, the law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The Board notes that the Veteran was scheduled for a January 2012 VA examination in relation to his claims for increased ratings.  This examination was scheduled pursuant to a previous Board remand.  A letter to the Veteran dated January 2012 indicated to the Veteran that VA will schedule him for an examination in connection with his claim.  Notice of the consequences for a failure to report was outlined in the letter.  The Veteran then failed to appear for the scheduled examination and the record contains no justifiable indication, or good cause, of the reason for his failure to appear.  The Board finds that the Veteran was given an opportunity to present for a VA examination and was presented with notice of the consequences of failing to appear.  Therefore, VA satisfied its duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000).

Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  VA regulations define an original claim as an initial application on a form prescribed by the Secretary.  38 C.F.R. § 3.160(b) (2013).

In this case, the claim on appeal is not the original claim for compensation as contemplated by the operative VA regulations.  Rather, it is a claim for an increased rating that was filed in October 2008. 

The record reflects that VA scheduled the Veteran for an examination in January 2012, that he failed to report for the January 2012 VA examination, and that he has failed to provide good cause for his absence.  A claimant failing to report for a scheduled examination must show good cause for so doing.  See 38 C.F.R. § 3.655; Engelke v. Gober, 10 Vet. App. 396, 399 (1997).  In fact, the Veteran has not provided any reason for his failure to appear for the examination. 

The Court of Appeals for Veterans Claims has held, "[t]he duty to assist in the development and adjudication of a claim is not a one-way street." Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996). "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

In sum, a VA examination was necessary to determine the current nature and severity of the Veteran's right and left knee disabilities.  He was scheduled for such an examination and did not appear.  The claim on appeal is not an original compensation claim and the current severity of the Veteran's knee disabilities cannot be determined based on the evidence of record.  38 C.F.R. § 3.160(b).  The original claim for compensation was the VA Form 21-526 received in May 1994.  Rather, the Veteran's claim falls into the other category of cases of a claim for increase.  In this case, the criteria for a denial based on application of 38 C.F.R. § 3.655 have been met and the claim must be denied pursuant to the operative regulation.  38 C.F.R. § 3.655(b); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Accordingly, the claim must be denied as a matter of law.


ORDER

A rating in excess of 10 percent for patellofemoral pain syndrome, right knee, is denied.

A rating in excess of 10 percent for patellofemoral pain syndrome, left knee, is denied.



____________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


